                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

EVERETT T. PEONE                                                                      PLAINTIFF

v.                                  Case No. 2:12-cv-00083 KGB

UNITED STATES OF AMERICA                                                          DEFENDANTS

                                             ORDER

       Before the Court is a joint motion to dismiss with prejudice (Dkt. No. 107). In the motion,

the parties represent that they have reached a settlement in this case eliminating the need for both

the settlement conference scheduled for August 23, 2019, and the trial date of August 26, 2019

(Id., ¶ 1). The parties request that the Court retain jurisdiction over the settlement agreement for

a period of 90 days from the date of this Order to enforce the terms of the agreement (Id., ¶ 2).

The parties submit that, if additional time is needed, the parties will move for an extension of that

time period (Id.).

       For good cause shown, the Court grants the parties’ joint motion to dismiss with prejudice

(Dkt. No. 107). The Court will retain jurisdiction over the settlement agreement for a period of 90

days from the date of this Order to enforce the terms of the agreement.

       It is so ordered this 19th day of August, 2019.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
